Citation Nr: 1750525	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disoder, to include posttraumatic stress disorder (PTSD) and anxiety disoder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from March 1969 to May 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy secondary to service-connected diabetes mellitus has been raised by the record in a September 2017 Application for Disability Compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, he asserts that his PTSD is due to being treated in Da Nang for a fractured arm, during which time he witnessed wounded service members, including some who were missing limbs.  The Veteran's service treatment records (STRs) show that he did receive treatment at the 1st Medical Battalion in Da Nang, the Republic of Vietnam.  As such, VA has conceded that the Veteran was likely to have had traumatic incidents during his time in Vietnam, and his stressor was conceded.

In June 2011, the Veteran was diagnosed with PTSD.  His treating psychologist reported that his PTSD met the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision (DSM-IV-R) criteria.

In November 2011, the Veteran was afforded a VA examination.  The examiner discounted the Veteran's private treatment records that showed a diagnosis of PTSD, concluding that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner reported that the Veteran met the criteria for anxiety disorder, but did not offer an opinion as to the etiology of the anxiety disorder.

As such, the Veteran should be scheduled for a new examination to determine the etiology of any diagnosed acquired psychiatric disoder.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability and should offer the following opinion:  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder, to include PTSD (pursuant to DSM-5) and/or anxiety disorder, either began during or was otherwise caused by the Veteran's active service.  If PTSD is diagnosed, the examiner must identify the stressor event or events supporting the diagnosis.  A complete rationale for any opinion offered is required.

If a diagnosis of PTSD is not found to be warranted, the examiner should specifically explain what criteria are not met, and should explain why the diagnosis of PTSD that was rendered by the Veteran's private medical professional is not considered to be accurate.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

